   Case 19-17969     Doc 15-3
PERSONAL INFORMATION REDACTED
                                Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                                 Documents Page 1 of 24
Case 19-17969   Doc 15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                            Documents Page 2 of 24
Case 19-17969   Doc 15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                            Documents Page 3 of 24
Case 19-17969   Doc 15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                            Documents Page 4 of 24
Case 19-17969   Doc 15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                            Documents Page 5 of 24
PERSONAL Case  19-17969
         INFORMATION        Doc
                     REDACTED     15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                                          Documents Page 6 of 24
Case 19-17969   Doc 15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                            Documents Page 7 of 24
Case 19-17969   Doc 15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                            Documents Page 8 of 24
Case 19-17969   Doc 15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                            Documents Page 9 of 24
Case 19-17969   Doc 15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                           Documents Page 10 of 24
Case 19-17969   Doc 15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                           Documents Page 11 of 24
Case 19-17969   Doc 15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                           Documents Page 12 of 24
Case 19-17969   Doc 15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                           Documents Page 13 of 24
Case 19-17969   Doc 15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                           Documents Page 14 of 24
Case 19-17969   Doc 15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                           Documents Page 15 of 24
Case 19-17969   Doc 15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                           Documents Page 16 of 24
Case 19-17969   Doc 15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                           Documents Page 17 of 24
Case 19-17969   Doc 15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                           Documents Page 18 of 24
Case 19-17969   Doc 15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                           Documents Page 19 of 24
Case 19-17969   Doc 15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                           Documents Page 20 of 24
Case 19-17969   Doc 15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                           Documents Page 21 of 24
Case 19-17969   Doc 15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                           Documents Page 22 of 24
       Case 19-17969      Doc 15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
PERSONAL INFORMATION REDACTED        Documents Page 23 of 24
Case 19-17969   Doc 15-3   Filed 07/02/19 Entered 07/02/19 14:58:06   Desc Loan
                           Documents Page 24 of 24
